


Exhibit 10.7


ACE USA
OFFICER DEFERRED COMPENSATION PLAN
(Amended and Restated Effective January 1, 2011)




The ACE USA Officer Deferred Compensation Plan (the “Plan”) was amended and
restated effective January 1, 2009 by ACE INA Holdings, Inc. to permit Eligible
Employees to defer receipt of certain compensation pursuant to the terms and
provisions set forth below. From January 1, 2005 through December 31, 2008, the
Plan has operated in good faith compliance with Code section 409A and the
transitional guidelines set forth in official IRS guidance.  The current
document is effective January 1, 2011.


The Plan is intended (1) to comply with Code section 409A, the final regulations
and official guidance issued thereunder for credited amounts earned and vested
after December 31, 2004, while credited amounts earned and vested prior to
January 1, 2005 (and applicable earnings credited on these amounts) are not
intended to be subject to the provisions of Code section 409A (the
“Grandfathered Amounts”), to the fullest extent permitted by Code section 409A
and official guidance, and (2) to be “a plan which is unfunded and is maintained
by an employer primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions. The Plan document and
Plan procedures in effect on December 31, 2004 remain in full force and effect
for the Grandfathered Amounts.




SECTION 1


DEFINITIONS


Wherever used herein the following terms shall have the meanings hereinafter set
forth:


“Account” means a bookkeeping account established by the Company for each
Participant electing to defer Eligible Income under the Plan.


“Affiliate” means any corporation or other entity that is treated as a single
employer with the Company under section 414 of the Code.


“Base Salary” means the regular base salary paid to an Eligible Employee by the
Company or an Affiliate.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Retirement Committee of ACE INA Holdings, Inc.
 
“Company” means ACE INA Holdings, Inc. or any successor corporation or other
entity.


“Deferral Form” means a written form provided by the Committee pursuant to which
an Eligible Employee may elect to defer amounts under the Plan.


“Disabled” means a Participant (1) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (2) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant'’s employer.


“Eligible Employee” means an Employee who is designated by the Committee as
belonging to a “select group of management or highly compensated employees,” as
such phrase is defined under ERISA, and eligible to participate in the Plan. Any
determination of the Committee regarding whether an Employee is an Eligible
Employee shall be final and binding for all Plan purposes.





--------------------------------------------------------------------------------




“Eligible Income” means Base Salary, Incentive Awards and other amounts
designated by the Committee. Eligible Income does not include irregular,
non-recurring types of compensation.


“Employee” means an individual who is a regular employee on the payroll of the
Company or its Affiliates. The term “Employee” shall not include a person hired
as an independent contractor, leased employee, consultant, or a person otherwise
designated by the Company or an Affiliate as not eligible to participate in the
Plan, even if such person is determined to be an “employee” of the Company or an
Affiliate by any governmental or judicial authority.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Grandfathered Amounts” means amounts that were deferred under the Plan and
earned and vested as of December 31, 2004. Grandfathered Amounts are subject to
the distribution rules in effect prior to this amendment and restatement.


“Incentive Award” means an amount payable to an Eligible Employee under an
annual bonus or incentive compensation plan of the Company or an Affiliate.


“Investment Options” means the investment options, as determined from time to
time by the Committee, used to credit earnings, gains and losses on Account
balances.


“Key Employee” means an Employee treated as a “specified employee” under Code
section 409A(a)(2)(B)(i) (i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof)) of the Company. Key Employees
shall be determined by the Committee in accordance with Code section 409A using
a December 31 identification date. A listing of Key Employees as of an
identification date shall be effective for the 12-month period beginning on the
January 15 following the identification date.




“Participant” means an Eligible Employee who elects to defer amounts under the
Plan.


“Payment Date” means the first business day of the year following an event
triggering a payment.


“Plan” means the ACE USA Officer Deferred Compensation Plan, as set forth herein
and as amended from time to time.


“Plan Year” means January 1 through December 31.


“Separation from Service” or “Separate from Service” means means a “separation
from service” within the meaning of Code section 409A.


“Qualified Plan” means one or more of the ACE USA Basic Employee Retirement
Savings Plan, ACE USA Basic Puerto Rico Employee Retirement Savings Plan, the
ACE USA Employee Retirement Savings Plan or the ACE USA Puerto Rico Employee
Retirement Savings Plan. Any reference to a Qualified Plan only refers to the
plan in which an Eligible Employee is a participant.




SECTION 2


PARTICIPATION


Participation in the Plan shall be limited to Eligible Employees. The Committee
shall notify any Employee of his status as an Eligible Employee at such time and
in such manner as the Committee shall determine. An Eligible Employee shall
become a Participant by making a deferral election under Section 3.




SECTION 3


PARTICIPANT ACCOUNTS


3.1Deferral Elections. Deferrals may be made by a Participant with respect to
the following types of Eligible Income, as permitted by the Committee:

2

--------------------------------------------------------------------------------






(a)Base Salary. An Eligible Employee may elect to defer any portion of his Base
Salary, as specified on election forms provided to Eligible Employees.


(b)Incentive Awards. An Eligible Employee may elect to defer any portion of an
Incentive Award up to 100%.


(c)    Other amounts designated by the Committee as Eligible Income.


In order to elect to defer Eligible Income earned during a Plan Year, an
Eligible Employee shall file an irrevocable Deferral Form with the Committee
before the beginning of such Plan Year. Notwithstanding the foregoing, (1) if
the Plan Administrator Committee determines that an Incentive Award qualifies as
“performance-based compensation” under Code section 409A, an Eligible Employee
may elect to defer a portion of the Incentive Award by filing a Deferral Form at
such later time as permitted by the Committee, and (2) in the first year in
which an Employee becomes eligible to participate in the Plan, a deferral
election may be made with respect to services to be performed subsequent to the
election within 30 days after the date the Employee becomes eligible to
participate in the Plan to the extent permitted under Code section 409A.


3.2Crediting of Deferrals. Eligible Income deferred by a Participant under the
Plan shall be credited to the Participant’s Account as soon as practicable after
the amounts would have otherwise been paid to the Participant.


3.3Crediting of Other Contributions. To the extent the crediting of deferrals of
eligible income by a Participant under the Plan reduces contributions under a
Qualified Plan or reduces the crediting of contributions under a nonqualified
plan of the Company or an Affiliate, such amounts will be credited under the
Plan in the same amount and at the same time as they would have been contributed
to a Qualified Plan or credited to a nonqualified plan.


3.4Vesting. Amounts credited to the Accounts shall be vested at the same time in
the same amount as contributions under any applicable Qualified Plan.


3.5Earnings. The Company shall periodically credit gains, losses and earnings to
a Participant’s Account, until the full balance of the Account has been
distributed. Amounts shall be credited to a Participant’s Account under this
Section based on the results that would have been achieved had amounts credited
to the Account been invested as soon as practicable after crediting into the
Investment Options selected by the Participant. The Committee shall specify
procedures to allow Participants to make elections as to the deemed investment
of amounts newly credited to their Accounts, as well as the deemed investment of
amounts previously credited to their Accounts. Nothing in this Section or
otherwise in the Plan, however, will require the Company to actually invest any
amounts in such Investment Options or otherwise.




SECTION 4


DISTRIBUTION OF ACCOUNT BALANCE


The provisions of this Section 4 shall apply only to amounts subject to Code
section 409A. Distribution rules applicable to the Grandfathered Amounts (and
the earnings credited on those amounts) are set forth in Attachment A.


4.1.Distribution Upon Separation. A Participant’s Account balance shall normally
be distributed to him in a lump sum payment on the Payment Date following the
Participant’s Separation from Service. A Participant may elect on a Deferral
Form to have the portion of his Account related to amounts deferred under the
Deferral Form (and earnings thereon) distributed in annual installments over a
period of up to 15 years with payments commencing on the Payment Date following
the Participant’s Separation from Service.


Notwithstanding the foregoing, distributions may not be made to a Key Employee
upon a Separation from Service before the date which is six months after the
date of the Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee). If applicable, any amounts payable to the
Participant during such six (6) month period shall be accumulated and paid on
the first day of the seventh month following the Participant’s Separation from
Service.



3

--------------------------------------------------------------------------------




4.2.Distribution as of Specified Date. A Participant may elect on a Deferral
Form to have the portion of his Account related to amounts deferred under the
Deferral Form (and earnings thereon) paid to the Participant in the form elected
as of a specified date; provided however, if no form is elected payment shall be
made in a lump sum. If expressly elected by a Participant on a Deferral Form,
payment with respect to the portion of his Account related to Amounts deferred
under the Deferral Form may be made on the later or earlier of: (1) a specified
date or (2) the Payment Date following Separation from Service.


4.3.Distribution Upon Disability. Notwithstanding any provision in the Plan to
the contrary, if a Participant becomes Disabled, his Account balance will be
distributed in a lump sum payment on the Payment Date following the date the
Participant becomes Disabled.




4.4.Distributions Upon Death. Notwithstanding any provision in the Plan to the
contrary, if a Participant dies before full distribution of his Account balance,
any remaining balance shall be distributed in a lump sum payment on the Payment
Date following the Participant’s death to the Participant’s beneficiary. A
Participant shall designate his beneficiary in a writing delivered to the
Committee prior to death in accordance with procedures established by the
Committee. If a Participant has not properly designated a beneficiary or if no
designated beneficiary is living on the date of distribution, such amount shall
be distributed to the Participant’s estate.


4.5.Withdrawals for Unforeseeable Emergency. A Participant may withdraw all or
any portion of his Account balance for an Unforeseeable Emergency. The amounts
distributed with respect to an Unforeseeable Emergency may not exceed the
amounts necessary to satisfy such Unforeseeable Emergency plus amounts necessary
to pay taxes reasonably anticipated as a result of the distribution, after
taking into account the extent to which such hardship is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by cessation of
deferrals under the Plan. “Unforeseeable Emergency” means for this purpose a
severe financial hardship to a Participant resulting from an illness or accident
of the Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.


A Participant’s deferral election for the Plan Year in which he obtains a
distribution under this section shall be cancelled.


4.6    Changes in Time or Form of Distribution. A Participant may make an
election to change the time or form of a distribution, but only if the following
conditions are satisfied:


(a)
The election may not take effect until at least twelve (12) months after the
date on which the election is made; and



(b)
In the case of an election to change the time or form of a distribution under
Sections 4.1, 4.2, or 4.5, a distribution may not be made earlier than at least
five (5) years from the date the distribution would have otherwise been made;
and



(c)
In the case of an election to change the time or form of a distribution under
Section 4.2, the election must be made at least twelve (12) months before the
date of the first scheduled distribution.



4.7    Effect of Taxation. If a portion of the Participant’s Account balance is
includible in income under Code section 409A, such portion shall be distributed
immediately to the Participant.


4.8    Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Committee’s reasonable
anticipation of one or more of the following events:


(a)
The Company’s deduction with respect to such payment otherwise would be limited
or eliminated by application of Code section 162(m);



(b)
The making of the payment would violate Federal securities laws or other
applicable law;



provided, that any payment subject to this Section 4.9 shall be paid in
accordance with Code section 409A.

4

--------------------------------------------------------------------------------








SECTION 5


ADMINISTRATION


5.1.General Administration. The Committee shall be responsible for the operation
and administration of the Plan and for carrying out the provisions hereof. The
Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Committee shall be final and conclusive on
any party. To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan. The Committee may, from time to time, employ agents and
delegate to such agents, including employees of the Company, such administrative
or other duties as it sees fit.


5.2.Claims for Benefits.


(a)    Filing a Claim. A Participant or his authorized representative may file a
claim for benefits under the Plan. Any claim must be in writing and submitted to
the Committee at such address as may be specified from time to time. Claimants
will be notified in writing of approved claims, which will be processed as
claimed. A claim is considered approved only if its approval is communicated in
writing to a claimant.
(b)    Denial of Claim. In the case of the denial of a claim respecting benefits
paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Committee. If special circumstances (such as for a hearing)
require a longer period, the claimant will be notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time;
provided, however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.
(c)    Reasons for Denial. A denial or partial denial of a claim will be dated
and signed by the Committee and will clearly set forth:
(i)
the specific reason or reasons for the denial;

(ii)
specific reference to pertinent Plan provisions on which the denial is based;

(iii)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the procedure for review of the denied or partially denied
claim set forth below, including the claimant’s right to bring a civil action
under ERISA section 502(a) following an adverse benefit determination on review.



(d)    Review of Denial. Upon denial of a claim, in whole or in part, a claimant
or his duly authorized representative will have the right to submit a written
request to the Committee for a full and fair review of the denied claim by
filing a written notice of appeal with the Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim. A claimant
or the claimant’s authorized representative will have, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits and may submit issues
and comments in writing. The review will take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it. If the claimant does file a request for review, his request must
include a description of the issues and evidence he deems relevant. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.



5

--------------------------------------------------------------------------------




(e)    Decision Upon Review. The Committee will provide a prompt written
decision on review. If the claim is denied on review, the decision shall set
forth:
(i)
the specific reason or reasons for the adverse determination;

(ii)
specific reference to pertinent Plan provisions on which the adverse
determination is based;

(iii)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and

(iv)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain the information about such procedures, as well as
a statement of the claimant’s right to bring an action under ERISA section
502(a).

A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension. If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.


(f)    Finality of Determinations; Exhaustion of Remedies.8.9    Finality of
Determinations; Exhaustion of Remedies. To the extent permitted by law,
decisions reached under the claims procedures set forth in this Section shall be
final and binding on all parties. No legal action for benefits under the Plan
shall be brought unless and until the claimant has exhausted his remedies under
this Section. In any such legal action, the claimant may only present evidence
and theories which the claimant presented during the claims procedure. Any
claims which the claimant does not in good faith pursue through the review stage
of the procedure shall be treated as having been irrevocably waived. Judicial
review of a claimant’s denied claim shall be limited to a determination of
whether the denial was an abuse of discretion based on the evidence and theories
the claimant presented during the claims procedure.


(g)    Limitations Period. Any suit or legal action initiated by a claimant
under the Plan must be brought by the claimant no later than one year following
a final decision on the claim for benefits by the Committee. The one-year
limitation on suits for benefits will apply in any forum where a claimant
initiates such suit or legal action.


(h)    Disability Claims. Claims for disability benefits shall be determined in
accordance with the terms of the ACE Limited disability plan, provided the
provisions of that plan comply with the minimum standards set forth in DOL
Regulaton section 2560.503-1. Otherwise, claims for disability benefits shall be
determined in accordance with DOL Regulation section 2560.503-1 which is hereby
incorporated by reference.


5.3.Indemnification. To the extent not covered by insurance, the Company shall
indemnify the Committee, each employee, officer, director, and agent of the
Company, and all persons formerly serving in such capacities, against any and
all liabilities or expenses, including all legal fees relating thereto, arising
in connection with the exercise of their duties and responsibilities with
respect to the Plan, provided however that the Company shall not indemnify any
person for liabilities or expenses due to that person’s own gross negligence or
willful misconduct.




SECTION 6


AMENDMENT AND TERMINATION


The provisions of this Section 6 shall apply only to amounts subject to Code
section 409A. Amendment and termination provisions applicable to the
Grandfathered Amounts (and the earnings credited on those amounts) are set forth
in Attachment A.


6.1Amendment or Termination. The Company, through its Board of Directors,
reserves the right to amend or terminate the Plan in the sole discretion of the
Company.


6.2Effect of Amendment or Termination. No amendment or termination of the Plan
shall adversely affect the rights of any Participant to amounts credited to his
Account as of the effective date of such amendment

6

--------------------------------------------------------------------------------




or termination; provided however, an amendment may freeze or limit future
accruals of benefits under the Plan on and after the date of such amendment.
Upon termination of the Plan, distribution of balances in Accounts shall be made
to Participants and beneficiaries in the manner and at the time described in
Section 4, unless the Company determines in its sole discretion that all such
amounts shall be distributed upon termination in accordance with the
requirements under Code section 409A. Upon termination of the Plan, no further
deferrals of Eligible Income shall be permitted; however, earnings, gains and
losses shall continue to be credited to Account balances in accordance with
Section 3 until the Account balances are fully distributed.


6.3No Material Modification. Notwithstanding the foregoing, no amendment of the
Plan shall apply to the Grandfathered Amounts, unless the amendment specifically
provides that it applies to such amounts. The purposes of this restriction is to
prevent a Plan amendment from resulting in an inadvertent “material
modification” to amount that are “grandfathered” and exempt from the
requirements of Code section 409A.




SECTION 7


GENERAL PROVISIONS


7.1Rights Unsecured. The right of a Participant or his beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
the Company, and neither the Participant nor his beneficiary shall have any
rights in or against any amount credited to any Account or any other assets of
the Company. The Plan at all times shall be considered entirely unfunded for tax
purposes. Any funds set aside by the Company for the purpose of meetings its
obligations under the Plan, including any amounts held by a trustee, shall
continue for all purposes to be part of the general assets of the Company and
shall be available to its general creditors in the event of the Company’s
bankruptcy or insolvency. The Company’s obligation under this Plan shall be that
of an unfunded and unsecured promise to pay money in the future.


7.2No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefits hereunder.


7.3No Enlargement of Rights. No Participant or beneficiary shall have any right
to receive a distribution under the Plan except in accordance with the terms of
the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to continue to be employed by or provide services to the
Company.


7.4Spendthrift Provision. No interest of any person in, or right to receive a
distribution under, the Plan shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind; nor may such interest or right to receive a distribution be taken,
either voluntarily or involuntarily for the satisfaction of the debts of, or
other obligations or claims against, such person.


7.5Applicable Law. To the extent not preempted by federal law, the Plan shall be
governed by the laws of Pennsylvania.


7.6Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Committee to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until a claim for such
payment shall have been made by a duly appointed guardian or other legal
representative of such person, the Committee may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan with respect to the
payment.


7.7Taxes. The Company or other payor may withhold from a benefit payment under
the Plan or a Participant’s wages, or the Company may reduce a Participant’s
Account balance, in order to meet any federal, state, or local tax withholding
obligations with respect to Plan benefits. The Company or other payor shall
report Plan payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.


7.8Corporate Successors. The Plan and the obligations of the Company under the
Plan shall become the responsibility of any successor to the Company by reason
of a transfer or sale of substantially all of the assets of the Company or by
the merger or consolidation of the Company into or with any other corporation or

7

--------------------------------------------------------------------------------




other entity.


7.9Unclaimed Benefits. Each Participant shall keep the Committee informed of his
current address and the current address of his designated beneficiary. The
Committee shall not be obligated to search for the whereabouts of any person if
the location of a person is not made known to the Committee.


7.10Severability. In the event any provision of the Plan shall be held invalid
or illegal for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted.


7.11Words and Headings. Words in the masculine gender shall include the feminine
and the singular shall include the plural, and vice versa, unless qualified by
the context. Any headings used herein are included for ease of reference only,
and are not to be construed so as to alter the terms hereof.







8

--------------------------------------------------------------------------------




Attachment A




ACE USA
OFFICER DEFERRED COMPENSATION PLAN
(as amended through the Second Amendment thereof January 1, 2001)

9

--------------------------------------------------------------------------------




ACE USA
OFFICER DEFERRED COMPENSATION PLAN
SECTION 1



General


1.1.Purpose. The ACE USA Officer Deferred Compensation Plan (the “Plan”) (known
as the ACE USA Elective Deferred Compensation Plan prior to January 1, 2000) has
been established by ACE USA Holdings, Inc. (the “Company”) so that it, and each
of the Related Companies which, with the consent of the Company, adopts the Plan
may provide its eligible key management employees with an opportunity to build
additional financial security, thereby aiding such companies in attracting and
retaining employees of exceptional ability.


1.2.Effective Date. The “Effective Date” of the Plan is October 1, 1998. No
deferrals of Compensation shall be permitted under the Plan for any Plan Year
with respect to Compensation otherwise payable by any Employer during that year
unless the Employer has specifically adopted the Plan with respect to such year.


1.3.Related Companies and Employers. For purposes of the Plan, the term “Related
Company” means any company during any period in which it owns at least fifty
percent of the voting power of all classes of stock of the Company entitled to
vote, and any company during any period in which at least fifty percent of the
voting power of all classes entitled to vote is owned, directly or indirectly,
by the Company or by any other company that is a Related Company by reason of
its ownership of stock of the Company. The Company and each Related Company
which adopts the Plan for the benefit of its eligible employees are referred to
below collectively as the “Employers” and individually as an “Employer.” A
Related Company may adopt the Plan by action of its Board of Directors; provided
that a Related Company will be considered to have adopted the Plan for its
Eligible Employees (without the need for action by its Board of Directors) if an
executive officer of the Related Company announces such adoption to the Eligible
Employees.


1.4.Operation and Administration. The authority to control and manage the
operation and administration of the Plan shall be vested in the Compensation
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”). In controlling and managing the operation and administration of the
Plan, the Committee shall have the rights, powers and duties set forth in
Section 6. Capitalized terms in the Plan shall be defined as set forth in the
Plan.


1.5.Plan Year. The term “Plan Year” means the calendar year; provided that the
first Plan Year shall be the period beginning on the Effective Date and ending
on December 31, 1998.


1.6.Applicable Laws. The Plan shall be construed and administered in accordance
with the laws of the State of Georgia to the extent that such laws are not
preempted by the laws of the United States of America.


1.7.Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.


1.8.Notices. Any notice or document required to be filed with the Plan
Administrator or the Committee under the Plan will be properly filed if
delivered or mailed to the Plan Administrator, in care of the Company, at its
principal executive offices. The Plan Administrator may, by advance written
notice to affected persons, revise such notice procedure from time to time. Any
notice required under the Plan may be waived by the person entitled to notice.


1.9.Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification or revocation thereof,
shall be in writing filed at such times, in such form, and subject to such
restrictions and limitations as the Plan Administrator shall require. In
addition to any other deferral elections made under this Plan, an election to
defer the receipt of an award under the ACE USA Annual Incentive Plan will be
made under this Plan.
1.10.Other Costs and Benefits. The Plan is intended to defer, but not to
eliminate, payment of compensation to a Participant. Accordingly, if any
compensation or benefits that would otherwise be provided to a Participant in
the absence of the Plan are reduced or eliminated by reason of deferral under
the Plan, the Company shall equitably compensate the Participant for such
reduction or elimination. However, no reimbursement will be made for increased
taxes resulting from benefits under the Plan (whether resulting from a change in
individual income tax rates or otherwise).


1.11.Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

10

--------------------------------------------------------------------------------






1.12.Action by Employers. Any action required or permitted to be taken by any
Employer shall be by resolution of its board of directors, or by a duly
authorized officer of the Employer.


SECTION 2


Participation


2.1.Participant. Subject to the terms of the Plan, an individual shall be
eligible to make deferrals under the Plan during any period he or she is an
Eligible Employee. For purposes of the Plan, the term “Eligible Employee” for
any period shall be those individuals designated as Eligible Employees, either
by individual designation by the Committee or by being a member of a group
designated by the Committee.


2.2.Deferral Election. An Eligible Employee shall participate in the Plan by
electing to defer payment of all or a portion of his or her Eligible
Compensation pursuant to the terms of a “Deferral Election.” An individual’s
Deferral Election shall be filed with the Plan Administrator prior to the period
to which it relates. Except as otherwise provided by the Committee, a
Participant may not revoke any Deferral Elections. The Committee may revoke a
Participant’s Deferral Election as of the date on which the Participant ceases
to be an Eligible Employee (provided that this sentence shall not be construed
to permit the Committee to revoke a Distribution Election by reason of the
Participant ceasing to be an Eligible Employee).


2.3.Eligible Compensation. For purposes of the Plan, a Participant’s “Eligible
Compensation” from any Employer for any Plan Year means (i) salary otherwise
payable to him by the Employer, (ii) amounts payable under the ACE USA Annual
Incentive Plan and (iii) amounts which are designated by the Committee as
compensation eligible for deferral in accordance with the Plan.


2.4.Plan Not Contract of Employment. The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of any Employer nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.


2.5.Restricted Participation. Notwithstanding any other provision of the Plan to
the contrary, if the Committee determines that participation by one or more
Participants (or payment of benefits to any beneficiary) shall cause the Plan as
applied to any Employer to be subject to Part 2, 3 or 4 of Title I of the
Employee Retirement Income Security Act of 1974, as amended, the entire
Supplemental Account of such Participant under the Plan shall be, in the
discretion of the Committee, immediately paid to such Participant (or
beneficiary, if applicable), or shall otherwise be segregated from the Plan, and
such Participant (or beneficiary) shall cease to have any interest under the
Plan.




SECTION 3


Plan Accounting


3.1.Accounts. The Plan Administrator shall establish an Account for each
Participant who has filed a Deferral Election. If a Participant’s Eligible
Compensation subject to a Deferral Election would otherwise be payable from more
than one Employer, a separate Account shall be established for the Participant
with respect to the Eligible Compensation from each such Employer.


3.2.Adjustment of Accounts. Each Account shall be adjusted in accordance with
this Section 3 in a uniform manner as of such periodic “Accounting Dates” as may
be determined by the Committee from time to time. As of each Accounting Date,
the balance of each Account shall be adjusted as follows:
(a)
first, charge to the Account balance the amount of any distributions under the
Plan with respect to that Account that have not previously been charged;



(b)
then, adjust the Account balance for the applicable Investment Return Rate(s);
and



(c)
then, credit to the Account balance the amount to be credited to that Account in
accordance with subsection 3.3 that have not previously been credited.



3.3.Crediting Under Deferral Election. The balance of a Participant’s Account
for any period shall be credited, in accordance with the provisions of paragraph
3.2(c), with the amount by which his or her Eligible Compensation for that

11

--------------------------------------------------------------------------------




period is reduced pursuant to a Deferral Election. Such crediting shall occur as
of the date on which such Eligible Compensation would otherwise have been paid
to the Participant by the Employer were it not for the reduction made pursuant
to the Deferral Election or, if such date is not an Accounting Date, as of the
first Accounting Date occurring thereafter.


3.4.Investment Return Rates. The “Investment Return Rate(s)” with respect to the
Account(s), or portions of the Account(s), of any Participant for any period
shall be the Investment Return Rate(s) elected by the individual in accordance
with subsection 3.5 from among such investment alternatives (if any) for that
period which, in the discretion of the Committee, are offered from time to time
under this paragraph 3.4.


3.5.Participant Selection of Investment Return Rate. The Investment Return Rate
alternatives under the Plan, and a Participant’s ability to choose among
Investment Return Rate alternatives, shall be determined in accordance with
rules established by the Committee from time; provided, however, that the
Company may not modify the Investment Return Rate with respect to periods prior
to the adoption of such modification.


3.6.Statement of Accounts. As soon as practicable after the end of each Plan
Year, and at such other times as determined by the Committee or the Chief
Executive Officer of the Company, the Company shall provide each Participant
having one or more Accounts under the Plan with a statement of the transactions
in his or her Accounts during that year and his or her Account balances as of
the end of the year.




SECTION 4


Distributions


4.1.General. Subject to this Section 4, the balance of a Participant’s
Account(s) with respect to any year shall be distributed in accordance with the
Participant’s Distribution Election. In no event shall the amount distributed
with respect to any Participant’s Account as of any date exceed the amount of
the Account balance as of that date.


4.2.Distribution Election. A Participant’s Distribution Election shall specify
the manner (including the time and form of distribution) in which the
Participant’s Account(s) shall be distributed, subject to such restrictions and
limitations as may be imposed by the Committee.


4.3.Beneficiary. Subject to the terms of the Plan, any benefits payable to a
Participant under the Plan that have not been paid at the time of the
Participant’s death shall be paid at the time and in the form determined in
accordance with the foregoing provisions of the Plan, to the beneficiary
designated by the Participant in writing filed with the Plan Administrator in
such form and at such time as the Plan Administrator shall require. A
beneficiary designation form will be effective only when the signed form is
filed with the Plan Administrator while the Participant is alive and will cancel
all beneficiary designation forms filed earlier. If a deceased Participant
failed to designate a beneficiary, or if the designated beneficiary of a
deceased Participant dies before him or before complete payment of the
Participant’s benefits, the amounts shall be paid to the legal representative or
representatives of the estate of the last to die of the Participant and his or
her designated beneficiary.


4.4.Distributions to Disabled Persons. Notwithstanding the provisions of this
Section 4, if, in the Plan Administrator’s opinion, a Participant or beneficiary
is under a legal disability or is in any way incapacitated so as to be unable to
manage his or her financial affairs, the Plan Administrator may direct that
payment be made to a relative or friend of such person for his or her benefit
until claim is made by a conservator or other person legally charged with the
care of his or her person or his or her estate, and such payment shall be in
lieu of any such payment to such Participant or beneficiary. Thereafter, any
benefits under the Plan to which such Participant or beneficiary is entitled
shall be paid to such conservator or other person legally charged with the care
of his or her person or his or her estate.
4.5.Benefits May Not be Assigned. Neither the Participant nor any other person
shall have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt of the amounts, if any, payable hereunder, or any part
hereof, which are expressly declared to be unassignable and non-transferable. No
part of the amounts payable shall be, prior to actual payment, subject to
seizure or sequestration for payment of any debts, judgements, alimony or
separate maintenance owed by the Participant or any other person, or be
transferred by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.


4.6.Offset. Notwithstanding the provisions of subsection 4.5, if, at the time
payments are to be made under the Plan, the Participant or beneficiary or both
are indebted or obligated to any Employer or Related Company, then the

12

--------------------------------------------------------------------------------




payments remaining to be made to the Participant or the beneficiary or both may,
at the discretion of the Plan Administrator, be reduced by the amount of such
indebtedness, or obligation, provided, however, that an election by the Plan
Administrator not to reduce any such payment shall not constitute a waiver of
the claim for such indebtedness or obligation.


4.7.Unforeseeable Emergency. Prior to the date otherwise scheduled for
distribution of his or her benefits under the Plan, upon a showing of an
unforeseeable emergency, a Participant may elect to accelerate payment of an
amount not exceeding the lesser of (a) the amount necessary to meet the
emergency or (b) the sum of his or her Account balance(s) under the Plan (the
“Unforeseeable Emergency Amount”). For purposes of the Plan, the term
“unforeseeable emergency” shall mean an unanticipated emergency that is caused
by an event beyond the control of the Participant (or the control of the
beneficiary, if the amount is payable to a beneficiary) and that would result in
severe financial hardship to the individual if early withdrawal were not
permitted. The determination of “unforeseeable emergency” shall be made by the
Plan Administrator, based on such information as the Plan Administrator shall
deem to be necessary. Once the Unforeseeable Emergency Amount is paid, the
Participant shall not be eligible to make any further Deferral Elections under
the Plan until the next Plan Year commencing at least twelve months after the
date on which the Unforeseeable Emergency Amount is paid.


4.8.Cash-Out Election. A Participant may make a one-time election (a “Cash-Out
Election”) to have his entire Account balance distributed, in a single lump sum
payment, in cash, within 30 days following the date that such election is filed
with the Employer, subject to the following:


(a)
The amount actually distributed to an electing Participant under this subsection
4.8 shall be equal to the Participant ’s entire Account balance, reduced by an
amount equal to 10 percent of such balance. The portion of the Participant’s
Account balance that is not distributed to the Participant’s pursuant to this
paragraph (a) shall be forfeited as a penalty.



(b)
Notwithstanding the provisions of Section 2, for the remainder of the Plan Year
in which the Cash-out Election is effective and for the next following Plan
Year, no Deferral Election by the Participant under subsection 2.2 shall be
given effect.



Notwithstanding the foregoing provisions of this subsection 4.8, and without
limiting the amending authority reserved to the Committee by the provisions of
Section 7 of the Plan, the Committee may amend this subsection 4.8 at any time
and in any respect, including as to amounts previously credited to a
Participant’s Account, to the extent that the Committee determines that such
amendment is necessary or desirable by reason of any change in tax laws or
regulations or interpretations thereof; provided, however, that no such
amendment shall apply with respect to amounts actually distributed under this
subsection 4.8 before the later of the date on which the amendment is adopted or
effective.


SECTION 5
Source of Benefit Payments
5.1.Liability for Benefit Payments. Subject to the provisions of this Section 5,
an Employer shall be liable for payment of benefits under the Plan with respect
to any Participant to the extent that such benefits are attributable to the
deferral of compensation otherwise payable by that Employer to the Participant.
Any disputes relating to liability of Employers for benefit payments shall be
resolved by the Committee.


5.2.No Guarantee. Neither a Participant nor any other person shall, by reason of
the Plan, acquire any right in or title to any assets, funds or property of the
Employers whatsoever, including, without limitation, any specific funds, assets,
or other property which the Employers, in their sole discretion, may set aside
in anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Employers. Nothing contained in the Plan shall constitute a
guarantee by any of the Employers that the assets of the Employers shall be
sufficient to pay any benefits to any person.


SECTION 6


Committee


6.1.Powers of Committee. Responsibility for the day-to-day administration of the
Plan shall be vested in the Plan Administrator, which shall be the Committee.
The authority to control and manage all other aspects of the operation and
administration of the Plan shall also be vested in the Committee. The Committee
is authorized to interpret the Plan, to establish, amend, and rescind any rules
and regulations relating to the Plan, to determine the terms and provisions of
any

13

--------------------------------------------------------------------------------




agreements made pursuant to the Plan, and to make all other determinations that
may be necessary or advisable for the administration of the Plan. Except as
otherwise specifically provided by the Plan, any determinations to be made by
the Committee under the Plan shall be decided by the Committee in its sole
discretion. Any interpretation of the Plan by the Committee and any decision
made by it under the Plan is final and binding on all persons.


6.2.Delegation by Committee. The Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time. Until the Committee takes action to the contrary:


(a)
The Chief Executive Officer of the Company shall be delegated the power and
responsibility to take all actions assigned to or permitted to be taken by the
Committee under Section 2, Section 3, and Section 4 (other than the powers and
responsibility of the Plan Administrator).



(b)
The powers and responsibilities of the Plan Administrator shall be delegated to
the Vice President of Human Resources (or his or her delegate) of the Company,
subject to such direction as may be provided to the Director of Human Resources
or his or her delegate from time to time by the Committee and the Chief
Executive Officer of the Company.



6.3.Information to be Furnished to Committee. The Employers and Related
Companies shall furnish the Committee with such data and information as may be
required for it to discharge its duties. The records of the Employers and
Related Companies as to an employee’s or Participant’s employment, termination
of employment, leave of absence, reemployment and Eligible Compensation shall be
conclusive on all persons unless determined to be incorrect. Participants and
other persons entitled to benefits under the Plan must furnish the Committee
such evidence, data or information as the Committee considers desirable to carry
out the Plan.


6.4.Liability and Indemnification of Committee. No member or authorized delegate
of the Committee shall be liable to any person for any action taken or omitted
in connection with the administration of the Plan unless attributable to his or
her own fraud or willful misconduct; nor shall the Employers be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director or employee of the Employers. The Committee, the
individual members thereof, and persons acting as the authorized delegates of
the Committee under the Plan, shall be indemnified by the Employers against any
and all liabilities, losses, costs and expenses (including legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or its members or authorized delegates by reason
of the performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises. This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.


SECTION 7


Amendment and Termination
The Committee may, at any time, amend or terminate the Plan (including the rules
for administration of the Plan), subject to the following:
(a)
Subject to the following provisions of this Section 7, no amendment or
termination may materially adversely affect the rights of any Participant or
beneficiary under the Plan.



(b)
The Committee may revoke the right to defer Eligible Compensation under the
Plan.

(c)
The Plan may not be amended to delay the date on which benefits are otherwise
payable under the Plan without the consent of each affected Participant. The
Committee may amend the Plan to accelerate the date on which Plan benefits are
otherwise payable under the Plan and eliminate all future deferrals under the
Plan, thereby terminating the Plan.



(d)
The Committee may amend the Plan to modify or eliminate any Investment Return
Rate alternative, except that any such amendment may not modify the Investment
Return Rate with respect to periods prior to the adoption of the amendment.



(e)
Notwithstanding any other provision of the Plan to the contrary, neither the
Committee nor the Board may delegate its rights and responsibilities under this
Section 7; provided, however, that, the Board of Directors may, from time


14

--------------------------------------------------------------------------------




to time, substitute itself, or another committee of the Board, for the
Compensation Committee under this Section 7.


IN WITNESS WHEREOF, ACE USA Holdings, Inc. has caused this Plan to be executed
by its duly authorized officer this ______, day of _________, 1998.
ACE USA Holdings, Inc.


By:__________________________



15

--------------------------------------------------------------------------------






Attachment B


Certain employees of the Combined Insurance Company of America (“CICA”)
participated in the Aon deferred compensation plan as of the acquisition date of
April 1, 2008. These CICA employees continued their participation for the
remainder of the year in the ACE USA Officer Deferred Compensation Plan
(“Plan”).


The distribution elections chosen by these CICA participants under the Aon
deferred compensation plan shall apply to the amounts credited provided the
distributions otherwise comply with Code section 409A.



16